Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 1 of 15 Page ID #:867




    1 PAUL B. BEACH, State Bar No. 166265
      pbeach@lbaclaw.com
    2 JAMES S. EICHER, State Bar No. 213796
      jeicher@lbaclaw.com
    3 ROCCO ZAMBITO, JR., State Bar No. 306115
      rzambito@lbaclaw.com
    4 LAWRENCE BEACH ALLEN & CHOI, PC
      100 West Broadway, Suite 1200
    5 Glendale, California 91210-1219
      Telephone No. (818) 545-1925
    6 Facsimile No. (818) 545-1937
    7 Attorneys for Defendant
      County of Ventura
    8
    9                         UNITED STATES DISTRICT COURT
   10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 M.M.M., individually and as successor in      Case No. 2:18-CV-06162-DMG (KSx)
      interest to Jose Magallon and by and
   13 through her guardian ad litem, Danielle       [The Hon. Dolly M. Gee, Magistrate,
      Holt Dixon; CARLOS MAGALLON,                  Karen L. Stevenson]
   14 individually; and ESMERELDA
      CASTELLANOS, individually,
   15
                    Plaintiffs,
   16                                               [PROPOSED] AMENDED
             v.                                     PROTECTIVE ORDER –
   17                                               DISCOVERY MATTER
      COUNTY OF VENTURA, a
   18 municipality; and DOES 1-10, inclusive,
   19                Defendants.
   20
   21 1.      A. PURPOSES AND LIMITATIONS
   22         Defendants contend that discovery in this action is likely to involve
   23 production of confidential, proprietary, or private information for which special
   24 protection from public disclosure and from use for any purpose other than
   25 prosecuting this litigation may be warranted. Plaintiffs have not seen this
   26 information but agree that a protective order may be entered so as to facilitate the
        exchange of information that defendants contend is confidential. Accordingly, the
   27
        parties hereby stipulate to and petition the Court to enter the following Stipulated
   28
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 2 of 15 Page ID #:868




    1 Protective Order. The parties acknowledge that this Order does not confer blanket
    2 protections on all disclosures or responses to discovery and that the protection it
    3 affords from public disclosure and use extends only to the limited information or
    4 items that are entitled to confidential treatment under the applicable legal principles.
    5 The parties further acknowledge, as set forth in Section 12.3, below, that this
    6 Stipulated Protective Order does not entitle them to file confidential information
        under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
    7
        and the standards that will be applied when a party seeks permission from the court
    8
        to file material under seal.
    9
              B. GOOD CAUSE STATEMENT
   10
              Defendants contend that this action is likely to involve law enforcement
   11
        sensitive information, medical records, police officer personnel information and
   12
        other sensitive information for which special protection from public disclosure and
   13
        from use for any purpose other than prosecution of this action is warranted. Such
   14 confidential and proprietary materials and information consist of, among other
   15 things, law enforcement sensitive information, medical records and police officer
   16 personnel information (including information implicating privacy rights of third
   17 parties), information otherwise generally unavailable to the public, or which may be
   18 privileged or otherwise protected from disclosure under state or federal statutes,
   19 court rules, case decisions, or common law. Accordingly, to expedite the flow of
   20 information, to facilitate the prompt resolution of disputes over confidentiality of
   21 discovery materials, to adequately protect information the parties are entitled to keep
   22 confidential, to ensure that the parties are permitted reasonable necessary uses of
   23 such material in preparation for and in the conduct of trial, to address their handling
   24 at the end of the litigation, and serve the ends of justice, a protective order for such
        information is justified in this matter. It is the intent of the parties that information
   25
        will not be designated as confidential for tactical reasons and that nothing be so
   26
        designated without a good faith belief that it has been maintained in a confidential,
   27
        non-public manner, and there is good cause why it should not be part of the public
   28
                                                    2
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 3 of 15 Page ID #:869




    1 record of this case.
    2        For purposes of this Stipulation and Order, documents, writings and things to
    3 be designated as “Confidential Information” may include, but are not limited to the
    4 following:
    5        (a)    Law enforcement investigative materials, including the Ventura County

    6 Sheriff’s Office investigation concerning the death of Plaintiffs’ decedent;
            (b) All reports and documentation from the Ventura County Medical
    7
      Examiner’s Office concerning the Autopsy of Plaintiffs’ decedent and related
    8
      toxicology reports;
    9
            (c) Third party information in investigation reports, including but not
   10
      limited to, incident and supplemental reports and all jail custody records;
   11
            (d) Criminal history and custody information of Plaintiffs’ decedent, which
   12
      are not a matter of public record;
   13
            (e) Audio/video documentation concerning Plaintiffs’ decedent while an
   14 inmate in any jail facility, including the Oxnard Jail and the Ventura County Main
   15 Jail;
   16       (f)   Audio/video documentation concerning Plaintiffs’ decedent’s arrest by
   17 the Oxnard Police Department, which occurred prior to his booking and housing at
   18 the Ventura County Main Jail.
   19 2.     DEFINITIONS
   20        2.1    Action: M.M.M., individually and as successor in interest to Jose
   21 Magallon and by and through her Guardian ad Litem, Danielle Holt Dixon, et al. v.
   22 County of Ventura, et al., Case No. 2:18-cv-06162-DMG-KS.
   23        2.2    Challenging Party: a Party or Non-Party that challenges the designation

   24 of information or items under this Order.
             2.3 “CONFIDENTIAL” Information or Items: information (regardless of
   25
      how it is generated, stored or maintained) or tangible things that qualify for
   26
      protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   27
      the Good Cause Statement.
   28
                                                3
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 4 of 15 Page ID #:870




    1         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
    2 their support staff).
    3         2.5    Designating Party: a Party or Non-Party that designates information or
    4 items that it produces in disclosures or in responses to discovery as
    5 “CONFIDENTIAL.”
    6         2.6    Disclosure or Discovery Material: all items or information, regardless
        of the medium or manner in which it is generated, stored, or maintained (including,
    7
        among other things, testimony, transcripts, and tangible things), that are produced or
    8
        generated in disclosures or responses to discovery in this matter.
    9
              2.7    Expert: a person with specialized knowledge or experience in a matter
   10
        pertinent to the litigation who has been retained by a Party or its counsel to serve as
   11
        an expert witness or as a consultant in this Action.
   12
              2.8    House Counsel: attorneys who are employees of a party to this Action.
   13
        House Counsel does not include Outside Counsel of Record or any other outside
   14 counsel.
   15       2.9      Non-Party: any natural person, partnership, corporation, association, or
   16 other legal entity not named as a Party to this action.
   17        2.10 Outside Counsel of Record: attorneys who are not employees of a party
   18 to this Action but are retained to represent or advise a party to this Action and have
   19 appeared in this Action on behalf of that party or are affiliated with a law firm which
   20 has appeared on behalf of that party, and includes support staff.
   21         2.11 Party: any party to this Action, including all of its officers, directors,
   22 employees, consultants, retained experts, and Outside Counsel of Record (and their
   23 support staffs).
   24         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
        Discovery Material in this Action.
   25
              2.13 Professional Vendors: persons or entities that provide litigation support
   26
        services (e.g., photocopying, videotaping, translating, preparing exhibits or
   27
        demonstrations, and organizing, storing, or retrieving data in any form or medium)
   28
                                                   4
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 5 of 15 Page ID #:871




    1 and their employees and subcontractors.
    2         2.14 Protected Material: any Disclosure or Discovery Material that is
    3 designated as “CONFIDENTIAL.”
    4       2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
    5 from a Producing Party.
    6 3.    SCOPE
              The protections conferred by this Stipulation and Order cover not only
    7
        Protected Material (as defined above), but also (1) any information copied or
    8
        extracted from Protected Material; (2) all copies, excerpts, summaries, or
    9
        compilations of Protected Material; and (3) any testimony, conversations, or
   10
        presentations by Parties or their Counsel that might reveal Protected Material.
   11
              Any use of Protected Material at trial shall be governed by the orders of the
   12
        trial judge. This Order does not govern the use of Protected Material at trial. In the
   13
        event that this case proceeds to trial and the parties anticipate that any of the
   14 Protected Material will be used at trial, the parties will discuss, during the Local
   15 Rule 16 pretrial conference of counsel, the removal of any “Confidential” legend or
   16 watermark from trial exhibits.
   17 4.   DURATION
   18         Even after final disposition of this litigation, the confidentiality obligations
   19 imposed by this Order shall remain in effect until a Designating Party agrees
   20 otherwise in writing or a court order otherwise directs. Final disposition shall be
   21 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   22 prejudice; and (2) final judgment herein after the completion and exhaustion of all
   23 appeals, rehearings, remands, trials, or reviews of this Action, including the time
   24 limits for filing any motions or applications for extension of time pursuant to
        applicable law.
   25
        //
   26
        //
   27
        //
   28
                                                    5
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 6 of 15 Page ID #:872




    1 5.      DESIGNATING PROTECTED MATERIAL
    2         5.1   Exercise of Restraint and Care in Designating Material for Protection.
    3         Each Party or Non-Party that designates information or items for protection
    4 under this Order must take care to limit any such designation to specific material
    5 that qualifies under the appropriate standards. The Designating Party must
    6 designate for protection only those parts of material, documents, items, or oral or
      written communications that qualify so that other portions of the material,
    7
      documents, items, or communications for which protection is not warranted are not
    8
      swept unjustifiably within the ambit of this Order.
    9
             Mass, indiscriminate, or routinized designations are prohibited. Designations
   10
      that are shown to be clearly unjustified or that have been made for an improper
   11
      purpose (e.g., to unnecessarily encumber the case development process or to impose
   12
      unnecessary expenses and burdens on other parties) may expose the Designating
   13
      Party to sanctions.
   14        If it comes to a Designating Party’s attention that information or items that it
   15 designated for protection do not qualify for protection, that Designating Party must
   16 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   17         5.2   Manner and Timing of Designations. Except as otherwise provided in
   18 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   19 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   20 under this Order must be clearly so designated before the material is disclosed or
   21 produced.
   22       Designation in conformity with this Order requires:
   23         (a) for information in documentary form (e.g., paper or electronic documents,

   24 but excluding transcripts of depositions or other pretrial or trial proceedings), that
      the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
   25
      “CONFIDENTIAL legend”), to each page that contains protected material. If only a
   26
      portion or portions of the material on a page qualifies for protection, the Producing
   27
      Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   28
                                                 6
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 7 of 15 Page ID #:873




    1 markings in the margins).
    2         A Party or Non-Party that makes original documents available for inspection
    3 need not designate them for protection until after the inspecting Party has indicated
    4 which documents it would like copied and produced. During the inspection and
    5 before the designation, all of the material made available for inspection shall be
    6 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
        documents it wants copied and produced, the Producing Party must determine which
    7
        documents, or portions thereof, qualify for protection under this Order. Then,
    8
        before producing the specified documents, the Producing Party must affix the
    9
        “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   10
        portion or portions of the material on a page qualifies for protection, the Producing
   11
        Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   12
        markings in the margins).
   13
              (b)    for testimony given in depositions that the Designating Party identify
   14 the Disclosure or Discovery Material on the record, before the close of the
   15 deposition all protected testimony. In the case of depositions, the Designating Party
   16 may designate all or any portion of the deposition testimony given regarding the
   17 Confidential Information in this litigation as Confidential Information orally during
   18 the deposition. Any questions intended to elicit testimony regarding the contents of
   19 the Confidential Information shall be conducted only in the presence of persons
   20 authorized to review the Confidential Information as provided in this Order. Any
   21 deposition transcript containing such questions and testimony shall be subject to the
   22 same protections and precautions applicable to the Confidential Information.
   23         (c)    for information produced in some form other than documentary and for

   24 any other tangible items, that the Producing Party affix in a prominent place on the
      exterior of the container or containers in which the information is stored the legend
   25
      “CONFIDENTIAL.” If only a portion or portions of the information warrants
   26
      protection, the Producing Party, to the extent practicable, shall identify the protected
   27
      portion(s).
   28
                                                 7
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 8 of 15 Page ID #:874




    1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
    2 failure to designate qualified information or items does not, standing alone, waive
    3 the Designating Party’s right to secure protection under this Order for such material.
    4 Upon timely correction of a designation, the Receiving Party must make reasonable
    5 efforts to assure that the material is treated in accordance with the provisions of this
    6 Order.
        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
    7
              6.1    Timing of Challenges. Any Party or Non-Party may challenge a
    8
        designation of confidentiality at any time that is consistent with the Court’s
    9
        Scheduling Order.
   10
              6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   11
        resolution process under Local Rule 37.1 et seq.
   12
              6.3    The burden of persuasion in any such challenge proceeding shall be on
   13
        the Designating Party. Frivolous challenges, and those made for an improper
   14 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   15 parties) may expose the Challenging Party to sanctions. Unless the Designating
   16 Party has waived or withdrawn the confidentiality designation, all parties shall
   17 continue to afford the material in question the level of protection to which it is
   18 entitled under the Producing Party’s designation until the Court rules on the
   19 challenge.
   20 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
   21         7.1    Basic Principles. A Receiving Party may use Protected Material that is
   22 disclosed or produced by another Party or by a Non-Party in connection with this
   23 Action only for prosecuting, defending, or attempting to settle this Action. Such
   24 Protected Material may be disclosed only to the categories of persons and under the
      conditions described in this Order. When the Action has been terminated, a
   25
      Receiving Party must comply with the provisions of section 13 below (FINAL
   26
      DISPOSITION).
   27
            Protected Material must be stored and maintained by a Receiving Party at a
   28
                                               8
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 9 of 15 Page ID #:875




    1 location and in a secure manner that ensures that access is limited to the persons
    2 authorized under this Order.
    3        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
    4 otherwise ordered by the court or permitted in writing by the Designating Party, a
    5 Receiving Party may disclose any information or item designated
    6 “CONFIDENTIAL” only to:
             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
    7
      as employees of said Outside Counsel of Record to whom it is reasonably necessary
    8
      to disclose the information for this Action;
    9
             (b) the officers, directors, and employees (including House Counsel) of the
   10
      Receiving Party to whom disclosure is reasonably necessary for this Action;
   11
             (c) Experts (as defined in this Order) of the Receiving Party to whom
   12
      disclosure is reasonably necessary for this Action and who have signed the
   13
      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   14        (d) the court and its personnel;
   15        (e)    court reporters and their staff;
   16        (f)    professional jury or trial consultants, mock jurors, and Professional
   17 Vendors to whom disclosure is reasonably necessary for this Action and who have
   18 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   19        (g)    the author or recipient of a document containing the information or a
   20 custodian or other person who otherwise possessed or knew the information;
   21        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
   22 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   23 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   24 not be permitted to keep any confidential information unless they sign the
      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   25
      agreed by the Designating Party or ordered by the court. Pages of transcribed
   26
      deposition testimony or exhibits to depositions that reveal Protected Material may
   27
      be separately bound by the court reporter and may not be disclosed to anyone except
   28
                                                9
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 10 of 15 Page ID #:876




    1 as permitted under this Stipulated Protective Order;
    2         (i)   any mediator or settlement officer, and their supporting personnel,
    3 mutually agreed upon by any of the parties engaged in settlement discussions; and
    4      (j)    the parties to this case.
    5         (k)   Any licensed attorney certified to practice law in the United States

    6 District Court, Central District, Western Division, that any Receiving Party wishes
      to retain for representation in this matter, who has received a copy of the Protective
    7
      Order and signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
    8
      8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    9
             IN OTHER LITIGATION
   10
             If a Party is served with a subpoena or a court order issued in other litigation
   11
      that compels disclosure of any information or items designated in this Action as
   12
      “CONFIDENTIAL,” that Party must:
   13
             (a) promptly notify in writing the Designating Party. Such notification
   14 shall include a copy of the subpoena or court order;
   15         (b)   promptly notify in writing the party who caused the subpoena or order
   16 to issue in the other litigation that some or all of the material covered by the
   17 subpoena or order is subject to this Protective Order. Such notification shall include
   18 a copy of this Stipulated Protective Order; and
   19         (c)   cooperate with respect to all reasonable procedures sought to be
   20 pursued by the Designating Party whose Protected Material may be affected.
   21         If the Designating Party timely seeks a protective order, the Party served with
   22 the subpoena or court order shall not produce any information designated in this
   23 action as “CONFIDENTIAL” before a determination by the court from which the
   24 subpoena or order issued, unless the Party has obtained the Designating Party’s
      permission. The Designating Party shall bear the burden and expense of seeking
   25
      protection in that court of its confidential material and nothing in these provisions
   26
      should be construed as authorizing or encouraging a Receiving Party in this Action
   27
      to disobey a lawful directive from another court.
   28
                                                  10
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 11 of 15 Page ID #:877




    1 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    2         PRODUCED IN THIS LITIGATION
    3         (a)    The terms of this Order are applicable to information produced by a
    4 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    5 produced by Non-Parties in connection with this litigation is protected by the
    6 remedies and relief provided by this Order. Nothing in these provisions should be
      construed as prohibiting a Non-Party from seeking additional protections.
    7
            (b) In the event that a Party is required, by a valid discovery request, to
    8
      produce a Non-Party’s confidential information in its possession, and the Party is
    9
      subject to an agreement with the Non-Party not to produce the Non-Party’s
   10
      confidential information, then the Party shall:
   11
            (1) promptly notify in writing the Requesting Party and the Non-Party that
   12
      some or all of the information requested is subject to a confidentiality agreement
   13
      with a Non-Party;
   14       (2) promptly provide the Non-Party with a copy of the Stipulated
   15 Protective Order in this Action, the relevant discovery request(s), and a reasonably
   16 specific description of the information requested; and
   17         (3)    make the information requested available for inspection by the Non-
   18 Party, if requested.
   19         (c)    If the Non-Party fails to seek a protective order from this court within
   20 14 days of receiving the notice and accompanying information, the Receiving Party
   21 may produce the Non-Party’s confidential information responsive to the discovery
   22 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   23 not produce any information in its possession or control that is subject to the
   24 confidentiality agreement with the Non-Party before a determination by the court.
        Absent a court order to the contrary, the Non-Party shall bear the burden and
   25
        expense of seeking protection in this court of its Protected Material.
   26
        //
   27
        //
   28
                                                  11
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 12 of 15 Page ID #:878




    1 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    3 Protected Material to any person or in any circumstance not authorized under this
    4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
        persons to whom unauthorized disclosures were made of all the terms of this Order,
    7
        and (d) request such person or persons to execute the “Acknowledgment and
    8
        Agreement to Be Bound” that is attached hereto as Exhibit A.
    9
        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   10
              PROTECTED MATERIAL
   11
              When a Producing Party gives notice to Receiving Parties that certain
   12
        inadvertently produced material is subject to a claim of privilege or other protection,
   13
        the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   14 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   15 procedure may be established in an e-discovery order that provides for production
   16 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   17 (e), insofar as the parties reach an agreement on the effect of disclosure of a
   18 communication or information covered by the attorney-client privilege or work
   19 product protection, the parties may incorporate their agreement in the stipulated
   20 protective order submitted to the court.
   21 12.     MISCELLANEOUS
   22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   23 person to seek its modification by the Court in the future.
   24       12.2 Right to Assert Other Objections. By stipulating to the entry of this
        Protective Order no Party waives any right it otherwise would have to object to
   25
        disclosing or producing any information or item on any ground not addressed in this
   26
        Stipulated Protective Order. Similarly, no Party waives any right to object on any
   27
        ground to use in evidence of any of the material covered by this Protective Order.
   28
                                                  12
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 13 of 15 Page ID #:879




    1         12.3 Filing Protected Material. A Party that seeks to file under seal any
    2 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    3 only be filed under seal pursuant to a court order authorizing the sealing of the
    4 specific Protected Material at issue. If a Party’s request to file Protected Material
    5 under seal is denied by the court, then the Receiving Party may file the information
    6 in the public record unless otherwise instructed by the court.
        13.   FINAL DISPOSITION
    7
              After the final disposition of this Action, as defined in Paragraph 4, within 60
    8
        days of a written request by the Designating Party, each Receiving Party must return
    9
        all Protected Material to the Producing Party or destroy such material. As used in
   10
        this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   11
        summaries, and any other format reproducing or capturing any of the Protected
   12
        Material. Whether the Protected Material is returned or destroyed, the Receiving
   13
        Party must submit a written certification to the Producing Party (and, if not the same
   14 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   15 (by category, where appropriate) all the Protected Material that was returned or
   16 destroyed and (2)affirms that the Receiving Party has not retained any copies,
   17 abstracts, compilations, summaries or any other format reproducing or capturing any
   18 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   19 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   20 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   21 reports, attorney work product, and consultant and expert work product, even if such
   22 materials contain Protected Material. Any such archival copies that contain or
   23 constitute Protected Material remain subject to this Protective Order as set forth in
   24 Section 4 (DURATION).
        //
   25
        //
   26
        //
   27
        //
   28
                                                  13
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 14 of 15 Page ID #:880




    1 14.    Any violation of this Order may be punished by any and all appropriate
    2 measures including, without limitation, contempt proceedings and/or monetary
    3 sanctions.
    4
    5 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    6
    7
    8 DATED: ___July 20, 2021 ______
                                             _______________________________
    9                                        Honorable Karen L. Stevenson
   10                                        United States Magistrate Judge
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               14
Case 2:18-cv-06162-DMG-KS Document 132 Filed 07/20/21 Page 15 of 15 Page ID #:881




    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3 I, _____________________________ [print or type full name], of______________
    4 [print or type full address], declare under penalty of perjury that I have read in its
    5 entirety and understand the Stipulated Protective Order that was issued by the
    6 United States District Court for the Central District of California on [date] in the
        case of _________________ [insert formal name of the case and the number and
    7
        initials assigned to it by the court]. I agree to comply with and to be bound by all
    8
        the terms of this Stipulated Protective Order and I understand and acknowledge that
    9
        failure to so comply could expose me to sanctions and punishment in the nature of
   10
        contempt. I solemnly promise that I will not disclose in any manner any
   11
        information or item that is subject to this Stipulated Protective Order to any person
   12
        or entity except in strict compliance with the provisions of this Order.
   13
              I further agree to submit to the jurisdiction of the United States District Court
   14 for the Central District of California for the purpose of enforcing the terms of this
   15 Stipulated Protective Order, even if such enforcement proceedings occur after
   16 termination of this action. I hereby appoint __________________________ [print or
   17 type full name] of _______________________________________ [print or type
   18 full address and telephone number] as my California agent for service of process in
   19 connection with this action or any proceedings related to enforcement of this
   20 Stipulated Protective Order.
   21 Date: ______________________________________
   22 City and State where sworn and signed: __________________________________
   23 Printed name: ______________________________________
   24 Signature: ______________________________________
   25
   26
   27
   28
